DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The most recent claim set has been considered.  There are two (2) sets of claims filed on 17 FEBRUARY 2020.  The claim set considered by the Examiner is the claim set filed on 17 FEBRUARY 2020, consisting of three (3) pages, Claims 1-15 are cancelled and Claims 16-31 have status identifiers as ‘New’.  
Current pending claims are Claims 16-31 and are considered on the merits below. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 FEBRUARY 2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Abstract
The abstract of the disclosure is objected to because there is a period missing at the end of the abstract, submitted on 17 FEBRUARY 2020.  Correction is required.  See MPEP § 608.01(b).
Specification
The specification considered is the SPEC submitted on 17 FEBARUARY 2020 where each paragraph has paragraph numbering. 
The disclosure is objected to because of the following informalities:
In [0011], there is reference to ‘claim 1’ , the reference to claim 1 should be deleted.   
The use of the term PRIL™, [0034], which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the block diagram described in [0013] must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the entire  Figure 1 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Drawings have not been submitted.  The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: all reference characters and Figure.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 18 is objected to because of the following informalities:  there is a period missing at the end of the claim.  Appropriate correction is required.
Claim 24 is objected to because of the following informalities:  the claim makes reference to a reference character, supposedly in the drawing, but there are no drawings submitted. 
Claim 29 is objected to because of the following informalities:  in Claim 29, it reads ‘wherein the examination’.  This should be ‘wherein the stool sample examination’ since Claim 16 and 30 use this same phrase.  Consistent terminology should be used.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EMBREX, WO 03/020917 A1, submitted on the Information Disclosure Statement on 17 FEBRUARY 2020; Foreign Patent Documents Cite No. 1.
Applicant’s invention is drawn towards a method. 
Regarding Claim 16, the reference EMBREX discloses a method of stool sample examination involving separating endoparasites from a stool sample, page 8 line 17-24, page 19 line 26-31, the method comprising mixing the stool sample with a flotation agent comprising at least 0.01 mol/kg of a first compound, page 19 line 26 – page 22 line 20, which, in a dissolved state, releases anions by a buffer effect to generate and stabilise a neutral pH environment having a pH between 6.0 and 8.0, Example 3-7, in particular Example 5, pH is 7; Example 7, first compound concentration, Table 7.
Additional Disclosures Included are: Claim 17: wherein the method of claim 16 wherein the flotation agent comprises water and one or more di-, tri- and/or higher-value alcohols and/or their esters, page 20, Example 7, page 32-34.; Claim 18: wherein the method of claim 17 wherein the di-, tri- and/or higher-value alcohols and/or esters thereof are present in the flotation agent in a concentration of 0.1 % to 50 % by weight, Example 7, page 32-34 including Table 7.; Claim 19: wherein the method of claim 16 wherein the first compound and/or a second compound of the flotation agent, when dissolved, releases cations as a result of a buffer effect to generate and stabilise a neutral pH environment, Example 5, page 30-31.; Claim 20: wherein the method of claim 19 wherein the first and/or the second compound is a sodium salt or potassium salt, Example 5, page 30-31.; Claim 21: wherein the method of claim 20 wherein the second compound is formed as the sodium salt and is present in the flotation agent in a concentration of at least 0.01 mol/l.; Claim 22: wherein the method of claim 16 wherein the anions of the first compound are organic anions of at least one fruit acid or a salt of a fruit acid and/or are formed as citrate ions, page 14 line 6-9, page 13 line 30-page 14 line 5.; Claim 23: wherein the method of claim 16 wherein the flotation agent comprises an additive which is a detergent, page 21 line 16-19, Example 7, Claim 41.; Claim 24: wherein the method of claim 23 wherein the detergent is contained in the flotation agent Claim 25: wherein the method of claim 16 wherein the flotation agent comprises at least 0.001 mol/kg of an additive which increases the density of water, page 21 line 16-19, Example 7, Claim 41.; Claim 26: wherein the method of claim 25 wherein the additive which increases the density of water comprises a mono- and/or disaccharide, comprises sucrose or consists of sucrose, Example 7, page 20 line 28-page 21 line 4, or comprises caramel constituents derived and/or prepared from one or more mono- and/or disaccharides, or consists of the caramel constituents.; Claim 27: wherein the method of claim 16 wherein the flotation agent is a suspension or solution, page 4 line 3-12, page 16 line 1-7, page 21, line 20-29.; Claim 28: wherein the method of claim 16 wherein the flotation agent is substantially free of zinc ions, heavy metal ions, phosphates, sulphates, and nitrates, page 13 line 15-29, Claim 4-7.; Claim 29: wherein the method of claim 16 wherein the examination is a coproscopic examination in the field of human and veterinary medicine, page 5 line 15-28.; Claim 30: wherein the method of claim 16 wherein the stool sample examination comprises a combined flotation and sedimentation method, page 21 line 20-29.;  and Claim 31: wherein the method of claim 16 wherein the flotation agent comprises: water; from 0.1 to 50 wt% of one or more di-, tri- and/or higher-value alcohols and/or their esters; at least 0.01 mol/l of a sodium salt or potassium salt which releases cations, wherein the sodium salt or potassium salt is either a component of the first compound, or is a second compound distinct from the first compound; from 0.001 to 1.5 mol/kg of a detergent; and at least 0.001 mol/I of an additive which increases density of water; wherein the flotation agent is free of zinc ions, heavy metal ions, phosphates, sulphates, and nitrates; and the anions of the first compound are organic anions of at least one fruit acid or a salt of a fruit acid, and/or are formed as citrate ions, Example 7, page 32-34, also see rejection of Claims 16-30 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 6,106,854 A to BELFER discloses a disinfectant composition applied to a contaminated surfaces that comprises a compound that releases anions by a buffer effect to generate and stabilize a neutral pH environment, abstract, Column 4 line 59-67, Column 5-9.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797